SILVESTRE Senior Judge,
dissenting.
I agree with the majority that a claimant seeking reinstatement of compensation benefits is required to prove, by unequivocal medical testimony, that their disability continues; however, I do not agree that Claimant herein established, by *386competent unequivocal medical testimony, that her disability continued. Accordingly, I dissent.
The majority relies on the testimony of Claimant’s treating chiropractor, Dr. Simons, as providing the requisite unequivocal medical testimony necessary for Claimant to sustain her burden for reinstatement of benefits. The majority states, “[o]ur review of this testimony reveals that Dr. Simons testified, in his medical opinion, that Claimant’s disability in fact continues.” (Majority opinion, p. 290). However, the actual question asked of Dr. Simons was as follows:
Q: Do you feel qualified so you can give us an opinion, within a reasonable degree of chiropractic certainty, as to the cause of her problem?
(Emphasis ours). (R.R. 134).
The scope of Dr. Simons’ opinion was limited to that which a . chiropractor, not a medical doctor, could give. Section 625.102 of the Chiropractic Practice Act1 defines the term “Chiropractic” as follows:
A branch of the healing arts dealing with the relationship between the articulations of the vertebral column, as well as other articulations, and the neuro-musculo-skeletal system and the role of these relationships in the restoration and maintenance of health. The term shall include systems of locating misaligned or displaced vertebrae of the human spine and other articulations; the examination preparatory to the adjustment or manipulation of such misaligned or displaced vertebrae and other articulations; the adjustment or manipulation of such misaligned or displaced vertebrae and other articulations; the furnishing of necessary patient care for the restoration and maintenance of health; and the use of board-approved scientific instruments of analysis, including X-ray. The term shall also include diagnosis, provided that such diagnosis is necessary to determine the nature and appropriateness of chiropractic treatment; The use of adjunctive procedures in treating misaligned or dislo*387cated vertebrae or articulations and related conditions of the nervous system, provided that, after January 1, 1988, the licensee must be certified in accordance with this act to use adjunctive procedures; and nutritional counseling, provided that nothing herein shall be construed to require licensure as a chiropractor in order to engage in nutritional counseling. The term shall not include the practice of obstetrics or gynecology, the reduction of fractures or major dislocations, or the use of drugs or surgery.
Here, Dr. Simons’ diagnosis of Claimant’s condition and the cause thereof was as follows:
A: I think that it was a long-term problem that degenerated and got worse with time when neglected.
Q: What caused this condition?
A. I believe it was aggravated by the time when she did her lifting, that initial lifting. That, and in time it degenerated it worse and worse.
(R.R. 134-135).
However, Dr. Simons saw Claimant for the first time on March 9, 1988; approximately ten years after her initial work related injury.
I do not agree with the majority’s conclusion that Dr. Simons’ testimony constituted substantial competent evidence supporting Claimant’s reinstatement of benefits. Dr. Simons’ relation of Claimant’s current condition to her original June 4, 1978 work injury goes beyond the scope of his “chiropractic” knowledge and is therefore not competent. Accordingly, I would deny reinstatement of benefits and reverse the order of the Board.

. Act of December 16, 1986, P.L. 1646, No. 188, as amended, 63 P.S. §§ 625.101-625.1106.